United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2830
                       ___________________________

                                   Uaron Mason

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Edward Harrison, Director, National Commission on Correctional Healthcare; Ray
 Hobbs, Director, Arkansas Department of Correction; Clinton Baker, Sergeant,
               Grimes Unit, Arkansas Department of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                          Submitted: January 30, 2015
                           Filed: February 10, 2015
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Uaron Mason appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After careful consideration of
Mason’s arguments and a de novo review of the record, we conclude that summary
judgment was properly granted for the reasons stated by the district court. See Mack
v. Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per curiam) (standard of review).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. Mason’s motion to
produce evidence is denied.
                      ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-